                  Case 2:17-cv-00094-RAJ Document 568 Filed 07/15/21 Page 1 of 5



 1                                                                    THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9
     ABDIQAFAR WAGAFE, et al., on behalf                        No. 2:17-cv-00094-RAJ
10   of themselves and others similarly situated,
                                                                JOINT STIPULATION FOR ORDER
11                              Plaintiffs,                     ALLOWING REDACTED FILINGS OF
                                                                SUMMARY JUDGMENT BRIEFING
12            v.                                                DESIGNATED AS HIGHLY SENSITIVE
                                                                DOCUMENTS PENDING RESOLUTION
13   JOSEPH R. BIDEN, President of the                          OF THE MOTIONS TO SEAL
     United States, et al.,
14
                                Defendants.
15

16

17            WHEREAS the Court’s General Order No. 03-21 (“General Order”) states that highly

18   sensitive documents (“HSD”) cannot be filed on the public docket; and

19            WHEREAS guidance from the Court Clerk also indicates that documents or filings that

20   discuss or contain information from HSDs also cannot be filed on the public docket; and

21            WHEREAS Defendants state that Plaintiffs’ Motion for Summary Judgment, Defendants’

22   Opposition to Plaintiffs’ Motion for Summary Judgment and Cross Motion for Summary

23   Judgment, Plaintiffs’ Reply and Opposition to Defendants’ Cross Motion, Defendants’ Reply,

24   and the Third Declaration of Jennifer Pasquarella1 (collectively the “Filings”) contain

25   information from and discuss the content of documents produced in this case that Defendants

26   have designated as HSD; and

27            WHEREAS as a result, none of the Filings appear on the public docket, in any form; and

28            1
                Docket numbers are unavailable for the Filings because the Filings were not filed on the public docket.
     JOINT STIPULATION FOR ORDER ALLOWING REDACTED                                                   Perkins Coie LLP
     FILINGS OF DOCUMENTS DESIGNATED UNDER GENERAL                                              1201 Third Avenue, Suite 4900
     ORDER NO. 03-21.                                                                             Seattle, WA  98101-3099
                                                                                                    Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 1
     152958112.5                                                                                     Fax: 206.359.9000
                Case 2:17-cv-00094-RAJ Document 568 Filed 07/15/21 Page 2 of 5



 1          WHEREAS Plaintiffs dispute Defendants’ designation of certain produced documents as
 2   HSD, see Dkts. 464, 483, 502, 513, 533, 536, 543, 560, 562, and 566; and
 3          WHEREAS the parties believe that, notwithstanding their disagreement, the proposed
 4   stipulated order will enable the parties to comply with LCR 7(g)(5)(A), which requires a publicly
 5   filed redacted version of any brief filed under seal,
 6          NOW THEREFORE the parties do hereby stipulate and agree that the Court may make
 7   and enter the following order:
 8          1. The parties shall file mutually agreed upon redacted versions of the Filings on the
 9   public docket pending resolution of the Motions to Seal. These redacted versions shall be filed
10   on the public docket regardless of whether the Filings contain or discuss information contained
11   in HSDs.
12          2. The redacted filed versions shall keep hidden from public access any information
13   Defendants assert to be HSD and/or subject to a protective order issued in this case. See Dkts.
14   86, 183, 192, 274.
15          3. The parties shall file the redacted Filings within three weeks from the date this
16   stipulation is entered by the Court, unless otherwise ordered by the Court.
17          4. Nothing in this stipulation resolves or shall be construed as resolving the pending
18   motions regarding Defendants’ HSD designations and to seal the summary judgment briefs and
19   supporting papers. See Dkts. 464, 483, 502, 513, 533, 536, 543, 560, 562, and 566 (HSD); and
20   Dkts. 465, 481, 510, 514, 534, 538, 544, 561, 564, and 567 (Sealing).
21

22

23

24

25

26

27

28
     JOINT STIPULATION FOR ORDER ALLOWING REDACTED                                      Perkins Coie LLP
     FILINGS OF DOCUMENTS DESIGNATED UNDER GENERAL                                 1201 Third Avenue, Suite 4900
     ORDER NO. 03-21.                                                                Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 2
     152958112.5                                                                        Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 568 Filed 07/15/21 Page 3 of 5



 1   SO STIPULATED.                                 DATED: July 15, 2021
 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     s/ Liga Chia                                   s/ Nicholas P. Gellert
 3   Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
     Liga Chia (admitted pro hac vice)              s/ Heath L. Hyatt
 4   ACLU Foundation of Southern California         s/ Paige L. Whidbee
     1313 W. 8th Street                             Harry H. Schneider, Jr. #9404
 5   Los Angeles, CA 90017                          Nicholas P. Gellert #18041
     Telephone: (213) 977-5236                      David A. Perez #43959
 6   jpasquarella@aclusocal.org                     Heath L. Hyatt #54141
     lchia@aclusocal.org                            Paige L. Whidbee #55072
 7                                                  Perkins Coie LLP
     s/ Matt Adams                                  1201 Third Avenue, Suite 4900
 8   Matt Adams #28287                              Seattle, WA 98101-3099
     Northwest Immigrant Rights Project             Telephone: (206) 359-8000
 9   615 Second Avenue, Suite 400                   HSchneider@perkinscoie.com
     Seattle, WA 98122                              Ngellert@perkinscoie.com
10   Telephone: (206) 957-8611                      Dperez@perkinscoie.com
     matt@nwirp.org                                 Hhyatt@perkinscoie.com
11                                                  Pwhidbee@perkinscoie.com
     s/ Stacy Tolchin
12   Stacy Tolchin (admitted pro hac vice)          s/ John Midgley
     Law Offices of Stacy Tolchin                   John Midgley #6511
13   634 S. Spring Street, Suite 500A               ACLU of Washington
     Los Angeles, CA 90014                          P.O. Box 2728
14   Telephone: (213) 622-7450                      Seattle, WA 98111
     Stacy@tolchinimmigration.com                   Telephone: (206) 624-2184
15                                                  jmidgley@aclu-wa.org
     s/ Hugh Handeyside
16   s/ Lee Gelernt                                 s/ Sameer Ahmed
     s/ Hina Shamsi                                 s/ Sabrineh Ardalan
17   s/ Charles Hogle                               Sameer Ahmed (admitted pro hac vice)
     Hugh Handeyside #39792                         Sabrineh Ardalan (admitted pro hac vice)
18   Lee Gelernt (admitted pro hac vice)            Harvard Immigration and Refugee
     Hina Shamsi (admitted pro hac vice)            Clinical Program
19   Charles Hogle (admitted pro hac vice)          Harvard Law School
     American Civil Liberties Union Foundation      6 Everett Street, Suite 3105
20   125 Broad Street                               Cambridge, MA 02138
     New York, NY 10004                             Telephone: (617) 495-0638
21   Telephone: (212) 549-2616                      sahmed@law.harvard.edu
     hhandeyside@aclu.org                           sardalan@law.harvard.edu
22   lgelernt@aclu.org
     hshamsi@aclu.org
23   chogle@aclu.org
                                                    Counsel for Plaintiffs
24

25

26

27

28
     JOINT STIPULATION FOR ORDER ALLOWING REDACTED                                Perkins Coie LLP
     FILINGS OF DOCUMENTS DESIGNATED UNDER GENERAL                           1201 Third Avenue, Suite 4900
     ORDER NO. 03-21.                                                          Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 3
     152958112.5                                                                  Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 568 Filed 07/15/21 Page 4 of 5



 1   SO STIPULATED.                         DATED: July 15, 2021
 2   BRIAN M. BOYNTON                       JESSE L. BUSEN
 3   Acting Assistant Attorney General      Counsel for National Security
     Civil Division                         National Security Unit
 4   U.S. Department of Justice             Office of Immigration Litigation

 5   AUGUST FLENTJE                         W. MANNING EVANS
     Special Counsel                        Senior Litigation Counsel
 6   Civil Division                         Office of Immigration Litigation
     Office of Immigration Litigation
 7                                          BRENDAN T. MOORE
     ETHAN B. KANTER                        Trial Attorney
 8   Chief, National Security Unit          Office of Immigration Litigation
     Office of Immigration Litigation
 9                                          LEON B. TARANTO
     TESSA M. GORMAN                        Trial Attorney
10   Acting United States Attorney          Torts Branch
                                            Civil Division
11   BRIAN C. KIPNIS
     Assistant United States Attorney       VICTORIA M. BRAGA
12   Western District of Washington         Trial Attorney
                                            Office of Immigration Litigation
13   LINDSAY M. MURPHY
     Senior Counsel for National Security
14   National Security Unit
     Office of Immigration Litigation
15                                          Counsel for Defendants
     ANNE DONOHUE
16   Counsel for National Security
     National Security Unit
17   Office of Immigration Litigation
18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION FOR ORDER ALLOWING REDACTED                        Perkins Coie LLP
     FILINGS OF DOCUMENTS DESIGNATED UNDER GENERAL                   1201 Third Avenue, Suite 4900
     ORDER NO. 03-21.                                                  Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 4
     152958112.5                                                          Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 568 Filed 07/15/21 Page 5 of 5



 1                                         ORDER
 2        IT IS SO ORDERED.

 3        DATED:                     , 2021.

 4

 5

 6                    RICHARD A. JONES
                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION FOR ORDER ALLOWING REDACTED                  Perkins Coie LLP
     FILINGS OF DOCUMENTS DESIGNATED UNDER GENERAL             1201 Third Avenue, Suite 4900
     ORDER NO. 03-21.                                            Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     (NO 2 17 CV 00094 RAJ) 5
     152958112.5                                                    Fax: 206.359.9000
